DETAILED ACTION
Claims 1-11 (filed 07/24/2019) have been considered in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The disclosure is objected to because of the following informalities:
Reference number 7 is used to describe PLC terminal blocks in paragraph [0018] in regards to Figures 1-8, however the examiner can find no indicia of reference number 7 in any of Figures 1-8.  The examiner believes Figures 3-5 and 7 all show what a person having ordinary skill would consider PLC terminal blocks, but no indication is provided to link the reference number 7 to the pictorial representation of PLC terminal blocks.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “remote lubrication control unit” in claim 1 and “operator unit” in claims 1-8 and 11.
The phrase ‘remote lubrication control unit’ in claim 1 specifies the functions of remote lubrication control coupled to the nonce term ‘unit’ without specifying any particular structure capable of performing said functions.  Claim 2 
The phrase “operator unit” in claims 1-8 and 11 specifies the functions of an operator coupled to the nonce term ‘unit’ without specifying any particular structure capable of performing said functions.  Claims 1-3 do not specify any function of the ‘operator unit’ beyond insinuating that it deals with an operator.  Claims 4-8 and 11 specify that the operator unit sends actuation signals to the PLC.  Claims 5-6 specify that the operator unit calculates a target lubrication quantity.  None of these functions in claims 1-8 or 11 are tied to any particular structure capable of performing these functions.  Claims 9-10 specify that the operator unit ‘comprises a computer having a touchscreen display’ which the examiner considers a structure capable of performing these functions.  In terms of claims 1-8 and 11, the examiner shall interpret the operator unit to be embodied 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 contains a misspelling in that claim 3 states the sensor assembly is comprising ‘a lubricant flow transmitted’ while the specification and the previously listed set of r’.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Beck et al. (US 20130277148, hereinafter Beck).

In regards to claim 1, Beck discloses “A lubrication unit management system comprising: an operator unit” ([0037] FIG. 2 is a perspective view of a “a remote lubrication control unit communicably coupled to said operator unit” ([0047] The lubrication system 100 also provides a basic low cost lubrication controller 110. Lubrication controller 110 controls the function of the lubrication system 100; [0049] Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150. Air supply inlet assembly 160 may further include a contaminant filter 200, a pressure regulator 210 and an air line lubricator 220 respectively connected together; [0062] the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290) “an air supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0049]  A compressed air supply (not shown) is provided on an inlet side 205 of the air supply assembly 160. The air supply 160 drives the lubrication pump 120) “and a lubricant supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0051] A reciprocating piston 165 disposed within the lubrication pump 120 draws in lubricant (not show) during an inlet stroke of the lubrication pump 120. The lubrication, which is typically stored in a 

In regards to Claim 2, Beck discloses “The lubrication unit management system of claim I wherein said remote lubrication control unit comprises a programmable logic controller (PLC) and a sensor assembly operationally coupled to said PLC” ([0012] the lubrication system further includes at least one flow sensor and at least one pressure sensor; [0062] As shown in FIG. 4A, the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290, a PLC 520, a factory automation system 510 or a bearing monitoring system through a remote sensor controller 490 and sensors 530). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beck as applied to claims 1-2 above, and further in view of Elkin et al. (US 6123174, hereinafter Elkin).
Claim 3, Beck teaches the lubrication management system as incorporated by claim 2 above.  
Beck further teaches “The lubrication unit management system of claim 2 wherein said sensor assembly comprises ... a lubricant pressure transmitter, a lubricant flow transmitted, and a solenoid valve” ([0012] the lubrication system further includes at least one flow sensor and at least one pressure sensor, the flow and pressure sensors for sending feedback signals to the controller; [0061] The lubrication system 600 may further comprise at least one flow sensor 330. The at least one flow 330 sensor provides feedback signals to the controller 110 regarding the flow of lubricant; [0058] A pressure switch or transducer 345 usually located farthest away from the pump senses when the pressure has reached 1800 psig. Once the pressure is reached, the pressure switch or transducer 345 sends a signal via the pressure feedback line 346 to the controller 110 indicating that the system pressure was achieved; [0049] Basic Progressive Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150).
Beck fails to teach “...an air pressure transmitter...”.
Elkin teaches “...an air pressure transmitter...” ([col 3 line 12] Signals from such switches and from sensors for compressed air pressure, vacuum, and battery 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck with the use of an air pressure sensor signal as taught by Elkin because it would have the benefit of being able to “[col 10 line 6] if an air pressure below about 60 psi is detected, the Display 96 shows "Low Air Pressure" and the ERROR sequence of FIG. 11 is executed”.  Furthermore, Beck teaches that incorporating more sensor signals is possible when stating “[0062] The I/O device 350 is configured to interface with other information processing systems such as... a factory automation system 510...sensors 530.  Beck teaches that pressurized air is used to apply energy to the lubricant pump for pumping of lubricant, and by incorporating a sensor that senses the air pressure being supplied as taught by Elkin, this would allow the system to know when adequate or inadequate air pressure is being supplied, allowing a notice to be displayed for an operator so that appropriate corrective 

In regards to Claim 4, Beck and Elkin teach the lubrication management system as incorporated by claim 3 above.  Beck further teaches “The lubrication unit management system of claim 3 wherein said PLC is configured to actuate said solenoid valve upon receiving an actuation signal from said operator unit” ([0049] The air solenoid valve 150 receives its commands to open and close from the lubrication controller 110; [0054] The controller 110 may also include a manual lube push-button 275 for actuating a manual lube cycle by an operator).  

In regards to Claim 7, Beck and Elkin teach the lubrication management system as incorporated by claim 3 above.  Beck further teaches “The lubrication unit management system of claim 3 wherein said PLC is configured to transmit sensor data to said operator unit” ([0067] There is both data logging and history reporting capability using the USB port 170 to laptop 370. [0047] The hardware “wherein said PLC is configured to transmit sensor data to said operator unit” ([col 7 line 16] The rate of flow as signalled by the pulse flow meter 78 is relayed to the CPU 130 where flow rate input is integrated to produce volumetric quantity data proportional to the flow rate input. Volume measurements are displayed in quarts or liters to the nearest tenth on the Display window 96).  

In regards to Claim 8, Beck and Elkin teach the lubrication management system as incorporated by claim 7 above.  Elkin further teaches “The lubrication unit management system of claim 7 wherein said sensor data comprises air pressure measurements, lubricant pressure measurements, and lubricant flow measurements” ([col 7 line 16] The rate of flow as signalled by the pulse flow meter 78 is relayed to the CPU 130 where flow rate input is integrated to produce volumetric quantity data proportional to the flow rate input. Volume 

In regards to Claim 11, Beck and Elkin teach the lubrication management system as incorporated by claim 4 above.  Beck further teaches “The lubrication unit management system of claim 4 wherein said solenoid valve is configured to cause air to flow from said air supply unit through said remote lubrication control unit when actuated” ([0049] Basic Progressive Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150. Air supply inlet assembly 160 may .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck and Elkin as applied to claim 4 above, and further in view of the U.S. Nuclear Regulatory Committee’s Motor-Operated Valves Course Manual Section 2.3.4 (hereinafter NRC).

In regards to Claim 5, Beck and Elkin teach the lubrication management system as incorporated by claim 4 above.  Elkin further teaches “The lubrication unit management system of claim 4 wherein said operator unit is configured to calculate a target lubricant quantity based on user input...identification information” ([col 2 line 59] an apparatus and method that performs an oil exchange operation that automatically determines from a stored database the type and quantity of oil to inject, to minimize the possibility of supplying an erroneous type or quantity of oil; [col 4 line 40] The system additionally includes a data input port for receiving data, and a microprocessor programmed to produce 
Elkin fails to teach “...valve identification information”.
NRC teaches “...valve identification information” ([page 2-64] Table 2-9 gives lubricant quantity amounts for various valve types, thus a database having corresponding valve types with lubrication amounts can be made from the information presented by NRC).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system taught by Beck and Elkins which contains a 

In regards to Claim 6, Beck, Elkin and NRC teach the lubrication management system as incorporated by claim 5 above.  NRC further teaches “The lubrication unit management system of claim 5 wherein said user input valve identification information comprises valve type” ([NRC page 2-64] Table 2-9 gives lubricant quantity amounts for various valve types).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck and Elkin as applied to claim 8 above, and further in view of the Wiens (US 20050199312, hereinafter Wiens).

In regards to Claim 9, Beck and Elkin teach the lubrication management system as incorporated by claim 8 above.
Beck and Elkin fail to teach “The lubrication unit management system of claim 8 wherein said operator unit comprises a computer having a touchscreen display”.
Wiens teaches “The lubrication unit management system of claim 8 wherein said operator unit comprises a computer having a touchscreen display” (Item 207; [0069] An embodiment of the operator panel 200 is illustrated in FIG. 9 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified operator unit of Beck to include the use of a touch screen as taught by Wiens because it inherit the improvement of offering an operator better control and display of information through the use of the touch screen as opposed to the regular screen and buttons taught by Beck.  In addition, it is well-known that when oil and lubricants are being administered by an operator, there is a likelihood that oil and lubricant will get on the operators hands and fingers and thus anything the operator touches, including buttons and keyboards that can be damaged by the presence of oil and lubricants.  By combining these elements, it can be considered taking the known display device or buttons of Beck, and replacing them with the known use of a touchscreen in a way that achieves predictable results.
Claim 10, Beck, Elkin and Wiens teach the lubrication management system as incorporated by claim 9 above.  Wiens further teaches “The lubrication unit management system of claim 9 wherein said operator unit is configured to present said sensor data on said touchscreen display” ([0069] An embodiment of the operator panel 200 is illustrated in FIG. 9 and includes a simple rectangular housing... Contained within the housing are a microprocessor and associated electronic and mechanical communications and data processing components...for receiving dispense signals from the meters 210 and 212 which measure the flow of dispensed liquids, for logging the dispense activities of the associated lube truck, and for providing a graphical user interface (GUI) for allowing an operator to communicate with the system. The GUI includes a controller contained within the housing and a touch screen 207 for enabling the operator to conveniently obtain work lists, information about dispensed amounts, equipment at sites, etc.; wherein when combined with the sensor information coming from Beck and Elkin, which can be considered ‘equipment at sites’, the touchscreen display is capable of displaying this information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN202371423 – describes a system very similar to that described in the specification, including a PLC, remote touch screen for sensor data viewing, sensors and solenoid, and oil and air supplies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116